Exhibit 10.9

 

Execution Copy

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of March 21, 2012,
and effective as of the Effective Date (as herein defined) by and among
Vantiv, Inc., a Delaware corporation (“Vantiv”), Fifth Third Bank, a bank
chartered under the laws of the State of Ohio (“Fifth Third Bank”), FTPS
Partners, LLC, a Delaware limited liability company (“FTPS” and, collectively
with Fifth Third Bank, “Fifth Third”), Advent Stockholders (“Advent”), JPDN
Enterprises LLC, a Delaware limited liability company (“JPDN” and together with
Advent and Fifth Third, the “Existing Investors”),  and Advent International
Corporation, a Delaware corporation (“AIC” or the “Existing Investors’
Representative”).

 

WHEREAS, Fifth Third, JPDN, and Vantiv hold all the equity units of Vantiv
Holding, LLC, a Delaware limited liability company (“Holding”) and a warrant (as
amended from time to time in accordance with its terms, and any new warrants
issued for all or any part of such warrant, the “Warrant”) which entitles its
holder to acquire 1,221,516 Class C Non-Voting Units of Holding;

 

WHEREAS, on November 9, 2011, Vantiv filed that certain Form S-1 Registration
Statement under the Securities Act of 1933, as amended (the “Registration
Statement”) indicating its intention to offer a certain number of shares of its
Class A Common Stock to the public in an initial public offering (the “IPO”);

 

WHEREAS, prior to the IPO, Advent owned all the Class A Common Stock;

 

WHEREAS, Holding holds 100% of the stock in NPC Group, Inc. (“NPC”);

 

WHEREAS, NPC has generated prior to the IPO net operating losses, capital
losses, charitable deductions, AMT credit carryforwards (including AMT credits
that arise after the IPO as a result of limitations on the use of net operating
losses under the AMT) and tax amortization of Section 197 intangible assets that
NPC will be entitled to use after the IPO (collectively the “Pre-IPO NOLs”);

 

WHEREAS, if utilized, the Pre-IPO NOLs will reduce the actual liability for
Taxes (as defined herein) that NPC might otherwise be required to pay;

 

WHEREAS, subject to the completion of the IPO, the parties to this Agreement
desire to make certain arrangements with respect to the effect of the Pre-IPO
NOLs on the actual liability for Covered Taxes of NPC.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Definitions.  As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

“Accounting Firm” means, as of any time, the accounting firm that prepares the
Federal income Tax Returns of NPC, so long as such firm is nationally recognized
as being expert in Tax matters.

 

“Additional TRA” is defined in Section 3.01(b) of this Agreement.

 

“Advent” is defined in the preamble.

 

“Advent Stockholders” means collectively, Advent International GPE VI Limited
Partnership, GPE VI FT Co-Investment Limited Partnership, Advent International
GPE VI-A Limited Partnership, Advent International GPE VI-B Limited Partnership,
Advent International GPE VI-C Limited Partnership, Advent International GPE VI-D
Limited Partnership, Advent International GPE VI-E Limited Partnership, Advent
International GPE VI-F Limited Partnership, Advent International GPE VI-G
Limited Partnership, Advent Partners GPE VI 2008 Limited Partnership, Advent
Partners GPE VI 2009 Limited Partnership, Advent Partners GPE VI-A Limited
Partnership,  Gary Lee Patsley Retained Annuity Trust No.1, and Pamela H.
Patsley Retained Annuity Trust No. 1.

 

“Agreed Rate” means for any day, a rate per annum equal to the Prime Rate in
effect on such day plus 2% per annum.

 

“Agreement” is defined in the preamble.

 

“Amended LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Holding, by and among Vantiv, Fifth Third Bank,
FTPS and Holding, dated the date hereof, as amended from time to time in
accordance with its terms.

 

“Applicable Treasury Rate” means a rate equal to the yield to maturity as of the
date an Early Termination Notice is delivered of United States Treasury
securities with a constant maturity (the “Applicable Maturity”) (as compiled and
published in the most recent Federal Reserve Statistical Release H 15 (519))
equal to (a) if such Early Termination Notice is delivered prior to the fifth
anniversary of the Closing Date, 10 years, (b) if such Early Termination Notice
is delivered on or after the fifth anniversary of the Closing Date but prior to
the fifteenth anniversary of the Closing Date, the number of years from the date
such Early Termination Notice is delivered through the fifteenth anniversary of
the Closing Date, or (c) if such Early Termination Notice is delivered on or
after the fifteenth anniversary of the Closing Date, two years.  If there are no
United

 

2

--------------------------------------------------------------------------------


 

States Treasury securities with a constant maturity equal to the Applicable
Maturity, the yield to maturity shall be interpolated from the United States
Treasury securities with constant maturities that are most nearly longer than
and shorter than the Applicable Maturity.

 

“Audit Committee” means the audit committee of Vantiv.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which banking institutions in Ohio are required or authorized by
law to close.

 

“Change Notice” is defined in Section 4.01 of this Agreement.

 

“Change of Control” has the same meaning as the term “Change of Control” as
defined in the Loan Agreement.

 

“Class A Common Stock” means the issued and outstanding Class A Common Stock,
par value $0.01 per share, of Vantiv.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Covered Taxable Year” means any Taxable Year of NPC ending on or after the IPO
Date and on or before the end of the first Taxable Year ending after all Pre-IPO
NOLs have either been utilized or have expired.

 

“Covered Tax Benefits” for any Covered Taxable Year means 85% of the Realized
Tax Benefits (defined below).

 

“Covered Tax Detriments” for any Covered Taxable Year means 85% of the Realized
Tax Detriment (defined below).

 

“Covered Taxes” means Federal Income Taxes and state, local and foreign income
and franchise Taxes.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state, local or foreign
income or franchise Tax law, as applicable; provided, however that such term
shall be deemed to include any settlement as to which the Existing Investors’
Representative has consented pursuant to Section 7.01.

 

“Draft Loan Agreement” is defined in Section 8.15 of this Agreement.

 

“Early Termination Notice” is defined in Section 5.02 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Early Termination Payment” is defined in Section 5.01 of this Agreement.

 

“Early Termination Rate” means the Applicable Treasury Rate.

 

“Effective Date” is defined in that certain Exchange Agreement among Vantiv,
Holding, Fifth Third Bank, FTPS and such others from time to time party thereto
(as amended from time to time in accordance with its terms) dated as of the date
hereof.

 

“Excess Payment” is defined in Section 3.03(a) of this Agreement.

 

“Existing Investors” is defined in the preamble.

 

“Existing Investors’ Representative” is defined in the preamble.

 

“Existing Investors’ Sharing Percentage” shall mean those percentages as set
forth in Section 3.01(a) of this Agreement.

 

“Federal Income Tax” means any tax imposed under Subtitle A of the Code or any
other provision of U.S. Federal income tax law (including, without limitation,
the taxes imposed by Sections 1, 11, 55, 59A, and 1201(a) of the Code), and any
interest, additions to tax or penalties applicable or related to such tax.

 

“Fifth Third” is defined in the preamble.

 

“Fifth Third Bank” is defined in the preamble.

 

“Fixed and Determinable Amount” is defined in Section 2.01(d) of this Agreement.

 

“FTPS” is defined in the preamble.

 

“Governmental Entity” means any federal, state, local, provincial or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, whether domestic
or foreign.

 

“Holding” is defined in the recitals.

 

“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of NPC using the same methods, elections,
conventions and similar practices used on NPC’s actual Tax Returns but excluding
any Pre-IPO NOLs.

 

“IPO” is defined in the recitals.

 

“IPO Date” means March 27, 2012.

 

“IRS” means the U.S. Internal Revenue Service.

 

4

--------------------------------------------------------------------------------


 

“JPDN” is defined in the preamble.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two calendar
days prior to the first day of such month, on Reuters Screen LIBOR01 Page (or if
such screen shall cease to be publicly available, as reported by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such month (or portion thereof).

 

“Loan Agreement” means that certain Loan Agreement among Vantiv, LLC, a Delaware
limited liability company, as Borrower, Various Lenders and various other
parties defined therein, Dated as of March 27, 2012,  as may be amended,
modified, replaced or refinanced from time to time (unless otherwise indicated).

 

“National Expert” is defined in Section 8.09 of this Agreement.

 

“NPC” is defined in the recitals.

 

“Objecting Existing Investor” is defined in Section 2.01(d) of this Agreement.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Pre-IPO NOLs” is defined in the recitals.

 

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is announced as being effective.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.

 

“Proceeding” is defined in Section 8.08 of this Agreement.

 

“Proposed Early Termination Payment” is defined in Section 5.02 of this
Agreement.

 

“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any of
the actual liability for Covered Taxes of NPC for such Covered Taxable Year over
the Hypothetical Tax Liability for such Covered Taxable Year using a “with and
without” methodology. If all or a portion of the actual tax liability for
Covered Taxes for the Covered Taxable Year arises as a result of an audit by a
Taxing Authority of any Covered Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit or Realized Tax Detriment
unless and until there has been a Determination.

 

5

--------------------------------------------------------------------------------


 

“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the Hypothetical Tax Liability for such Covered Taxable Year over the actual
liability for Covered Taxes of NPC for such Covered Taxable Year over using a
“with and without” methodology. To the extent permitted by law, any amount paid
pursuant to this Agreement shall be taken into account in computing the Realized
Tax Detriment.  If all or a portion of the actual tax liability for Covered
Taxes for the Covered Taxable Year arises as a result of an audit by a Taxing
Authority of any Covered Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit or Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Procedures” shall mean those procedures set forth in
Section 8.09 of this Agreement.

 

“Registration Statement” is defined in the recitals.

 

“Residual Tax Distribution Amount” means, for any taxable year, the aggregate
amount of the Quarterly Distributions (as defined in the Amended LLC Agreement)
made to Vantiv to date during such year less the amount reasonably expected to
be necessary to pay Vantiv’s tax liability in respect of its ownership interest
in Holding to date for such year.

 

“Revised Schedule” is defined in Section 2.01(e).

 

“Revised Tax Schedule” is defined in Section 3.03(a).

 

“Scheduled Termination Date” shall mean the date on which this Agreement would
terminate in the absence of an Early Termination Notice (or such other date
mutually agreed to by the parties).

 

“Schedule” means any Tax Schedule.

 

“Senior Obligations” is defined in Section 6.01 of this Agreement.

 

“Sharing Percentage” is defined in Section 3.01(a) of this Agreement.

 

“Short-fall” is defined in Section 3.03(a) of this Agreement.

 

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

 

“Tax” or “Taxes” means (i) all forms of taxation or duties imposed, or required
to be collected or withheld, including, without limitation, charges, together
with any related interest, penalties or other additional amounts, (ii) liability
for the payment of any amount of the type described in the preceding clause
(i) as a result of being a member of an affiliated, consolidated, combined or
unitary group, and (iii) liability for the payment of

 

6

--------------------------------------------------------------------------------


 

any amounts as a result of being party to any tax sharing agreement (other than
this Agreement) or as a result of any express or implied obligation to indemnify
any other person with respect to the payment of any amount described in the
immediately preceding clauses (i) or (ii) (other than an obligation to indemnify
under this Agreement).

 

“Tax Schedule” is defined in Section 2.01(c).

 

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign income or franchise Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made).

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.

 

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions of
succeeding provisions) as in effect for the relevant taxable period.

 

“Vantiv” is defined in the preamble.

 

“Vantiv LLC” means Vantiv LLC, a Delaware limited liability company.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (1) in each Taxable Year ending on or after such Early Termination Date,
NPC will generate an amount of taxable income sufficient to fully use the
Pre-IPO NOLs, (2) the utilization of the Pre-IPO NOLs for such Taxable Year will
be determined based on the Tax laws in effect on the Early Termination Date and
(3) the Federal Income Tax rates and state, local and foreign income tax rates
that will be in effect for each such Taxable Year will be those specified for
each such Taxable Year by the Code and other law as in effect on the Early
Termination Date.

 

“Vantiv Payment” is defined in Section 6.01 of this Agreement.

 

“Warrant” is defined in the recitals.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

DETERMINATION OF REALIZED TAX BENEFIT OR REALIZED TAX DETRIMENT

 

SECTION 2.01.

 

(a) Pre-IPO NOLs. NPC, Vantiv and Holding, on the one hand, and the Existing
Investors, on the other hand, acknowledge that NPC may utilize the Pre-IPO NOLs
to reduce the amount of Taxes that NPC would otherwise be required to pay in the
future.

 

(b) Reserved.

 

(c) Tax Schedule.  Within 45 calendar days after the filing of the U.S. Federal
income Tax Return of NPC for a Covered Taxable Year, but not later than
November 1st of the year immediately following such Covered Taxable Year, Vantiv
shall provide to the Existing Investors a schedule substantially in the form of
Exhibit A attached hereto (the “Tax Schedule”) showing, in reasonable detail,
the computation of the Covered Tax Benefit (if any), the Covered Tax Detriment
(if any) and the Tax Benefit Payment (determined in accordance with
Section 3.01(b)) (if any) for such Covered Taxable Year.

 

(d) Procedure. Each time Vantiv delivers to the Existing Investors an applicable
Schedule under this Agreement, including any Revised Schedule delivered pursuant
to Section 2.01(e), Vantiv shall also (i) deliver work papers providing
reasonable detail regarding the computation of the Covered Tax Benefit (if any)
and (ii) allow the Existing Investors reasonable access during normal business
hours at no cost to the appropriate representatives at Vantiv and NPC in
connection with its review of the applicable Schedule and workpapers. Subject to
the other provisions of this Agreement, the items reflected on a Schedule shall
become final 30 calendar days after delivery of such Schedule to the Existing
Investors unless any of the Existing Investors, during such 30 calendar days
period, provides Vantiv with written notice of a material objection thereto made
in good faith (an “Objecting Existing Investor”). If the parties, negotiating in
good faith, are unable to successfully resolve the issues raised in such notice
within 15 calendar days, Vantiv and the Objecting Existing Investor shall employ
the Reconciliation Procedures; provided that, if the issues raised in such
notice are not resolved by December 15th of the year immediately following the
relevant Covered Taxable Year, then the amount proposed by Vantiv shall be
considered fixed and determinable (the “Fixed and Determinable Amount”).

 

(e) Revised Schedule.  Notwithstanding that the Covered Tax Benefit (if any),
the Covered Tax Detriment (if any), and the Tax Benefit Payment (if any) for a
Covered Taxable Year may have become final under Section 2.01(d), such items
shall be revised to the extent necessary to reflect (i) a Determination,
(ii) material inaccuracies in the original computation as a result of factual
information that was not previously taken into account, (iii) a material change
attributable to a carryback or carryforward of a loss or other tax item, (iv) a
material change attributable to an amended Tax Return filed for such Covered
Taxable Year or (v) to comply with the expert’s determination under the
Reconciliation Procedures (such Schedules, a “Revised Schedule”).

 

8

--------------------------------------------------------------------------------


 

(f) Applicable Principles.  It is the intention of the parties for Vantiv to pay
the Existing Investors their pro rata share, based on each Existing Investors
Sharing Percentage, of 85% of the additional Covered Taxes that Vantiv would
have been required to pay on Tax Returns that have actually been filed but for
the use of any Pre-IPO NOLs, and this Agreement shall be interpreted in
accordance with such intention. Such amount shall be determined using a “with
and without” methodology.

 

ARTICLE III

 

TAX BENEFIT PAYMENTS

 

SECTION 3.01. Payments.

 

(a) Within 3 Business Days of the Tax Schedule for any Covered Taxable Year
becoming final under Section 2.01(d), or, at Vantiv’s option, on January 5th of
the second year immediately following such Covered Taxable Year (or, if
January 5th falls on a weekend, the Monday following January 5th), Vantiv shall
pay to the Existing Investors an amount equal to the Tax Benefit Payment
(determined in accordance with Section 3.01(b)) multiplied by each Existing
Investors’ Sharing Percentage; provided, however, that if the Tax Schedule for
any Covered Taxable Year has not become final by December 15th of the year
immediately following the relevant Covered Taxable Year, Vantiv shall pay to the
Existing Investors an amount equal to the Fixed and Determinable Amount
multiplied by each Existing Investors’ Sharing Percentage by January 5th of the
second year immediately following such Covered Taxable Year (or, if
January 5th falls on a weekend, the Monday following January 5th).  If a payment
is made prior to the Tax Schedule for any Covered Taxable Year becoming
finalized pursuant to the immediately preceding sentence, within 3 Business Days
of finalization of such Tax Schedule Vantiv shall pay to the Existing Investors
an amount equal to the excess, if any, of the Tax Benefit Payment indicated on
such final Tax Schedule over the Fixed and Determinable Amount multiplied by
each Existing Investors’ Sharing Percentage.  Each Tax Benefit Payment shall be
made by wire transfer of immediately available funds to the bank accounts of the
Existing Investors previously designated by such parties to Vantiv.  For
purposes of this Agreement, the Existing Investors’ Sharing Percentage shall be
as follows:

 

Advent:  50.93%

FIFTH Third:  48.93%

JPDN:  0.14%

 

(b) A “Tax Benefit Payment” shall equal, with respect to any Covered Taxable
Year, the amount of Covered Tax Benefits, if any, for a Covered Taxable Year;

 

increased by:

 

(1) the interest calculated at the Agreed Rate from the due date (without
extensions) for filing the NPC Federal income Tax Return with

 

9

--------------------------------------------------------------------------------


 

respect to Covered Taxes for such Covered Taxable Year) until the Payment Date;
and

 

(2) any increase in the Covered Tax Benefit or reduction in the Covered Tax
Detriment that has become final under Section 2.01(d);

 

and decreased, but without duplication of amount reimbursed pursuant to
Section 3.03, by:

 

(3) any Covered Tax Detriment for a previous Covered Taxable Year; and

 

(4) any decrease in the Covered Tax Benefit or increase in the Covered Tax
Detriment that has become final under Section 2.01(d);

 

provided, however, that (i) the amounts described in Section 3.01(b)(2), (3) and
(4) above shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent of such amounts that were
taken into account in determining any Tax Benefit Payment in a preceding Covered
Taxable Year, (ii) the amounts described in Section 3.01(b)(3) and (4) above
shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent such amounts actually
reduced (but not below zero) the Tax Benefit Payment actually made by Vantiv for
a previously Covered Taxable Year, and (iii) for the avoidance of doubt, the
Existing Investors shall not be obligated to return any portion of any
previously made Tax Benefit Payment; and provided further that in calculating
the Tax Benefit Payment if, for any Covered Taxable Year when NPC files a
consolidated Tax Return with Vantiv, Vantiv is a party to any other agreement
pursuant to which Vantiv is obligated to make payments to another party to such
agreement the amount of which is determined based on certain Tax benefits
available to Vantiv (an “Additional TRA”), the amount of the Realized Tax
Benefit under this Agreement shall equal the Pro-Rata Realized Tax Benefit.  For
purposes of this paragraph:

 

“Hypothetical Additional TRA Tax Benefits” shall mean the aggregate amount of
relevant Tax benefits calculated under each Additional TRA for purposes of
determining amounts owed under such agreements and calculated, in each case,
without regard to the existence of this Agreement or any other Additional TRA;

 

“Hypothetical Realized Tax Benefits” shall mean the Realized Tax Benefits under
this Agreement calculated without regard to the existence of tax benefits
covered under any Additional TRA;

 

“Pro-Rata Realized Tax Benefit” shall mean the product of (i) the aggregate
amount of relevant Tax benefits calculated under this Agreement and all other
Additional TRAs for purposes of determining amounts owed under such agreements
but not in excess of the amount of such benefit actually realized by

 

10

--------------------------------------------------------------------------------


 

Vantiv (or Holding, but only with respect to Taxes imposed on Holding and
allocable to Vantiv) multiplied by (ii) the TRA Ratio; and

 

“TRA Ratio” shall mean a fraction, the numerator of which is the Hypothetical
Realized Tax Benefits and the denominator of which is the sum of the
Hypothetical Realized Tax Benefits and the Hypothetical Additional TRA Tax
Benefits.

 

SECTION 3.02. Change of Control.  Notwithstanding Section 3.01, in the event of
a Change of Control, if Vantiv had an obligation to make payments pursuant to
Section 3.01(a) of this Agreement in either of the two Taxable Years immediately
preceding to the Change of Control, for each Taxable Year ending on or after the
date of a Change of Control, all Tax Benefit Payments, shall be calculated by
using Valuation Assumptions (1), and (2), substituting in each case the terms
“the date on which a Change of Control becomes effective” for “Early Termination
Date”.

 

SECTION 3.03. Increase or Decrease in Future Payments.

 

(a) In the event that a Tax Schedule is revised pursuant to Section 2.01(d) (a
“Revised Tax Schedule”) for any Covered Taxable Year reflecting a decrease in
the Realized Tax Benefit for such year and payments have previously been made
based on the higher Realized Tax Benefit (either such excess, an “Excess
Payment”), future payments, if any, to be made under Section 3.01 shall be
reduced by the amount of the Excess Payment until such Excess Payment has
effectively been repaid. For the avoidance of doubt, if future payments are
insufficient to repay any Excess Payment (a “Short-fall”), the Existing
Investors shall have no obligation to repay to Vantiv any such Short-fall.

 

(b) Within 3 Business Days of the delivery of a Revised Tax Schedule to the
Existing Investors for any Covered Taxable Year, Vantiv shall pay to the
Existing Investors an amount equal to the excess, if any, of (x) the amount such
person is entitled to receive under this Agreement in respect of the relevant
Covered Taxable Year (based on such Amended Tax Benefit Schedule) over (y) the
cumulative amount the person actually received in respect of such Covered
Taxable Year pursuant to this Agreement.

 

SECTION 3.04. No Duplicative Payments.  No duplicative payment of any amount
(including interest) will be required under this Agreement.

 

ARTICLE IV

 

 

SECTION 4.01. Change Notices.  If NPC receives a 30-day letter, a final audit
report, a statutory notice of deficiency or similar written notice from any
Taxing Authority with respect to the Tax treatment of any Pre-IPO NOL (a “Change
Notice”), which, if sustained, would result in (i) a reduction in the amount of
Realized Tax Benefit with respect to a Covered Taxable Year preceding the
taxable year in which the Change

 

11

--------------------------------------------------------------------------------


 

Notice is received or (ii) a reduction in the amount of Tax Benefit Payments
Vantiv will be required to pay to the Existing Investors with respect to Covered
Taxable Years after and including the taxable year in which the Change Notice is
received, prompt written notice shall be given to the Existing Investors.

 

ARTICLE V

 

TERMINATION

 

SECTION 5.01. Early Termination and Breach of Agreement.

 

(a) Vantiv may terminate this Agreement with the approval by a majority of the
directors of Vantiv by paying to the Existing Investors an agreed value of
payments remaining to be made under this Agreement (the “Early Termination
Payment”) as of the date of the Early Termination Notice (as defined below). The
Early Termination Payment as of the date of an Early Termination Notice (as
defined below) shall equal the present value, discounted at the Early
Termination Rate, of all Tax Benefit Payments that would be required to be paid
by Vantiv to the Existing Investors during the period from the date of the Early
Termination Notice through the Scheduled Termination Date (taking into account
the impact of the Early Termination Payment) assuming the Valuation Assumptions
are applied.  Upon payment of the Early Termination Payment by Vantiv, Vantiv
shall have no further payment obligations under this Agreement, other than for
any (a) Tax Benefit Payment agreed to by Vantiv and the Existing Investors as
due and payable but unpaid as of the Early Termination Notice and (b) any Tax
Benefit Payment due for the Covered Taxable Year ending with or including the
date of the Early Termination Notice (except to the extent that the amount
described in clause (a) or (b) is included in the Early Termination Payment).

 

(b) In the event that Vantiv materially breaches any of its material obligations
under this Agreement, whether as a result of failure to make any material
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code, then all obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (2) any Tax Benefit Payment agreed to by Vantiv and the Existing
Investors as due and payable but unpaid as of the date of a breach, and (3) any
Tax Benefit Payment due for the Taxable Year ending with or including the date
of a breach. Notwithstanding the foregoing, in the event that Vantiv breaches
this Agreement, the Existing Investors shall be entitled to elect to receive the
amounts set forth in clauses (1), (2) and (3) above or to seek specific
performance of the terms hereof. The parties agree that the failure to make any
payment due pursuant to this Agreement within three months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this Agreement for all purposes of this Agreement, and that it will not be
considered to be a breach of a material obligation under this Agreement to make
a

 

12

--------------------------------------------------------------------------------


 

payment due pursuant to this Agreement within three months of the date such
payment is due. In the case of a breach of a material obligation other than an
obligation to make a payment, Vantiv will not be considered to have breached
such obligation for purposes of this Section 5.01(b) until Vantiv shall have
been provided a reasonable opportunity to cure such breach (if capable of cure)
and shall have failed to cure such breach.

 

(c) Vantiv, Holding, NPC and the Existing Investors hereby acknowledge that, as
of the date of this Agreement, the aggregate value of the Tax Benefit Payments
cannot reasonably be ascertained for Federal Income Tax or other applicable Tax
purposes.

 

SECTION 5.02. Early Termination Notice.  If Vantiv chooses to request early
termination under Section 5.01 above, Vantiv shall deliver to the Existing
Investors’ Representative a notice (the “Early Termination Notice”) specifying
Vantiv’s intention to request early termination and showing in reasonable detail
its calculation of the Early Termination Payment (the “Proposed Early
Termination Payment”). At the time Vantiv delivers the Early Termination Notice
to the Existing Investors’ Representative, Vantiv shall (a) deliver to the
Existing Investors’ Representative schedules and work papers providing
reasonable detail regarding the calculation of the Proposed Early Termination
Payment and a letter from a nationally recognized accounting firm supporting
such calculation and (b) allow the Existing Investors’ Representative reasonable
access during normal business hours at no cost to the appropriate
representatives at Vantiv and NPC and such accounting firm (and the Accounting
Firm) in connection with its review of such calculation. Within 30 calendar days
after receiving such calculation, the Existing Investors’ Representative shall
notify Vantiv whether it agrees to or objects to the Proposed Early Termination
Payment. The Proposed Early Termination Payment shall become final and binding
on the parties if the Existing Investors’ Representative agrees in writing to
the value of the Proposed Early Termination Payment within such 30 day period
(or such shorter period as may be mutually agreed in writing by the parties). If
the Existing Investors’ Representative objects, and the Existing Investors’
Representative and Vantiv, for any reason, cannot agree upon the value of the
Early Termination Payment within 30 calendar days following Vantiv’s receipt of
the Existing Investors’ Representative objection, Vantiv and the Existing
Investors shall employ the Reconciliation Procedures as described in
Section 8.09 of this Agreement. For the avoidance of doubt, Vantiv shall have no
obligation to request early termination under Section 5.01.

 

SECTION 5.03. Payment upon Early Termination.  Within 10 calendar days of an
agreement between the Existing Investors and Vantiv as to the value of the Early
Termination Payment, Vantiv shall pay to the Existing Investors an amount equal
to the Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the Existing
Investors.

 

SECTION 5.04. No Other Right of Early Termination.  For the avoidance of doubt,
the Existing Investors shall not be entitled to cause an early termination of
this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VI

 

SUBORDINATION AND LATE PAYMENTS

 

SECTION 6.01. Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by Vantiv to the Existing Investors under this Agreement (a
“Vantiv Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any debt of
Vantiv (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of Vantiv that are not Senior Obligations. For the
avoidance of doubt, no Tax Benefit Payment or Early Termination Payment in
excess of the Residual Tax Distribution Amount shall be made by Vantiv to the
Existing Investors if a distribution by Holding to Vantiv in connection with
such payment would be prohibited under Section 6.18(k) of the Loan Agreement. 
For the further avoidance of doubt, any payment not made due to the preceding
sentence shall not be deemed a breach under Section 5.01(b) of this Agreement
unless and until such payment remains unpaid three months after the earliest of 
(a) the date the Event of Default (as such term is defined in the Loan Agreement
and used in Section 6.18(k) of the Loan Agreement) has been waived in accordance
with the terms of the Loan Agreement and the borrower is otherwise in pro forma
compliance with the covenants set forth in Section 6.22 of the Loan Agreement,
(b) the Termination Date (as defined in the Loan Agreement) has occurred, or
(c) if payment was prohibited because of the Pro Forma Basis (as defined in the
Loan Agreement) covenant, the date such covenants in Section 6.22 of the Loan
Agreement are complied with so long as no other Event of Default exists.

 

SECTION 6.02. Late Payments by Vantiv.  The amount of all or any portion of a
Vantiv Payment not made to the Existing Investors when due under the terms of
this Agreement shall be payable together with any interest thereon, computed at
the Default Rate and commencing from the date on which such Vantiv Payment was
due and payable.

 

ARTICLE VII

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

SECTION 7.01. The Existing Investors Participation in Vantiv or NPC Tax
Matters.  Except as otherwise provided herein, Vantiv shall have full
responsibility for, and sole discretion over, all Tax matters concerning Vantiv,
Holding and their respective Subsidiaries (including NPC), including, without
limitation, the preparation, filing or amending of any Tax Return and defending,
contesting or settling any issue pertaining to Taxes. Notwithstanding the
foregoing, Vantiv shall notify the Existing Investors’ Representative of, and
keep the Existing Investors’ Representative reasonably informed with respect to,
and the Existing Investors’ Representative shall have the right

 

14

--------------------------------------------------------------------------------


 

to participate in (at its own expense) and monitor (but, for the avoidance of
doubt, not to control) the portion of any audit of NPC by a Taxing Authority the
outcome of which is reasonably expected to affect the Existing Investors’ rights
under this Agreement. Vantiv shall provide to the Existing Investors’
Representative reasonable opportunity to provide information and other input to
Vantiv and its advisors concerning the conduct of any such portion of such
audits.

 

SECTION 7.02. Reserved.

 

SECTION 7.03. Reserved.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

SECTION 8.01. Notices.   All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
in Schedule A, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice. Any party may change its address or
fax number by giving the other party written notice of its new address or fax
number in the manner set forth above.

 

SECTION 8.02. Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

SECTION 8.03. Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

SECTION 8.04. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without giving effect to
applicable principles of conflict of laws.

 

15

--------------------------------------------------------------------------------


 

SECTION 8.05. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

SECTION 8.06. Successors; Assignment; Amendments.  The Existing Investors may
not assign this Agreement to any person without the prior written consent of
Vantiv and the Audit Committee, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, the Existing Investors may
pledge some or all of its rights, interests or entitlements under this Agreement
to any U.S. money center bank in connection with a bona fide loan or other
indebtedness; provided further, however, that the Existing Investors may,
without the prior written consent of Vantiv, assign its rights to any of a) a
wholly owned Subsidiary of the Existing Investors (or, in the case of Advent,
any Advent Stockholder), b) an entity taxed as a partnership, disregarded
entity, grantor trust or other flow-through entity for Federal Income Tax
purposes that is controlled by the Existing Investors (or, in the case of
Advent, the Existing Investors’ Representative, any Advent Stockholder or any
general partner of any Advent Stockholder), or c) any Person to which the Fifth
Third transfers the Warrant (but only with respect to the Puts associated with
the Warrant). Vantiv may not assign any of their rights, interests or
entitlements under this Agreement without the consent of the Existing Investors,
not to be unreasonably withheld or delayed; provided, however, that Vantiv may
assign its rights to a wholly-owned subsidiary of Vantiv without the prior
written consent of the Existing Investors; provided, further, however, that no
such assignment shall relieve the Existing Investors or Vantiv of any of its
obligations hereunder. Subject to each of the two immediately preceding
sentences, this Agreement will be binding upon, inure to the benefit of and be
enforceable by, the parties and their respective successors and assigns
including any acquirer of all or substantially all of the assets of Vantiv. Any
amendment to this Agreement will be subject to approval by a majority of the
independent directors of Vantiv, provided, however, that Section 6.01 of this
Agreement shall not be amended, changed or modified in such a manner that is
materially adverse to the interests of the Lenders (as such term is defined in
the Loan Agreement), each of which shall be a third party beneficiary of this
Agreement solely for purposes of this last sentence in Section 8.06.

 

SECTION 8.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

SECTION 8.08. Submission to Jurisdiction; Waivers.  With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each

 

16

--------------------------------------------------------------------------------


 

party to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the States of New York and Delaware and any court
of the U.S. located in the Borough of Manhattan in New York City or the State of
Delaware; (b) waives any objection which such party may have at any time to the
laying of venue of any Proceeding brought in any such court, waives any claim
that such Proceeding has been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceeding, that such court
does not have jurisdiction over such party; (c) consents to the service of
process at the address set forth for notices in Section 8.01 herein; provided,
however, that such manner of service of process shall not preclude the service
of process in any other manner permitted under applicable law; and (d) waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Proceeding.

 

SECTION 8.09. Reconciliation.  In the event that Vantiv and any of the Existing
Investors are unable to resolve a disagreement within the relevant period
designated in this Agreement, the matter shall be submitted for determination to
a nationally recognized expert in the particular area of disagreement employed
by a nationally recognized accounting firm or a law firm (other than the
Accounting Firm), which expert is mutually acceptable to all parties and the
Audit Committee (the “National Expert”). Any costs of the National Expert shall
be borne equally by Vantiv and such Existing Investors.  If the matter is not
resolved before any payment that is the subject of a disagreement is due or any
Tax Return reflecting the subject of a disagreement is due, such payment shall
be made on the date prescribed by this Agreement in the amount proposed by
Vantiv and such Tax Return shall be filed as prepared by Vantiv, subject to
adjustment or amendment upon resolution. The determinations of the National
Expert pursuant to this Section 8.09 shall be binding on Vantiv, Holding, the
Existing Investors, the Existing Investors’ Representative and their respective
Subsidiaries absent manifest error.

 

SECTION 8.10. Reserved.

 

SECTION 8.11. Reserved.

 

SECTION 8.12. Withholding. Vantiv shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as Vantiv is
required to deduct and withhold with respect to the making of such payment under
the Code, the Treasury Regulations, or any provision of state, local or foreign
tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by Vantiv, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Existing
Investors.

 

SECTION 8.13. No More Favorable Terms.  No Additional TRA shall provide terms
that are more favorable to the person or its affiliates that is a party to such
Additional TRA than those provided to the Existing Investors under this
Agreement.  In the event that an Additional TRA contains, or is amended to
contain, terms that are more favorable to such person than those available to
the Existing Investors under this

 

17

--------------------------------------------------------------------------------


 

Agreement, Vantiv shall offer to amend this Agreement in order to make such more
favorable terms available to the Existing Investors.

 

SECTION 8.14.   Existing Investors’ Representative.    Each Existing Investor
hereby irrevocably appoints AIC as such Existing Investors’ representative with
respect to Sections 5.02 and 7.01 of this Agreement and to act on behalf of such
Existing Investor in conjunction with any of the reporting provisions
contemplated by this Agreement, including the power to give and receive all
notices and communications to be given or received under this Agreement and to
take all actions which under this Agreement may be taken by the Existing
Investors’ Representative.

 

SECTION 8.15.   Credit Agreement. Vantiv will not cause or permit (i) any
changes to the form of the Loan Agreement attached hereto as Exhibit B (“Draft
Loan Agreement”), and/or (ii) any amendment to the Loan Agreement, in either
case if such change or amendment relates to payments in connection with either
Quarterly Distributions or Tax Receivable Agreements (as such terms are defined
in the Draft Loan Agreement) and would be adverse to the rights of the Existing
Investors under this Agreement without the consent of the Existing Investors. 
For the avoidance of doubt, the Draft Loan Agreement shall be treated as binding
and in full effect solely for purposes of determining pursuant to the preceding
sentence whether a change to such agreement would be adverse to the rights of
the Existing Investors under this Agreement.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Vantiv and the Existing Investors have duly executed this
Agreement as of the date first written above.

 

 

Vantiv, Inc.

 

 

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Address:

Vantiv, Inc

 

 

8500 Governor’s Hill Drive

 

 

Symmes Township, OH 45249

 

 

Attention: General Counsel

 

19

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

 

 

By:

/s/ Greg D. Carmichael

 

 

Name:

Greg D. Carmichael

 

 

Title:

EVP & Chief Operating Officer

 

 

 

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

EVP, Secretary and Chief Risk Officer

 

 

 

 

 

 

 

Address:

Fifth Third Bank

 

 

38 Fountain Square Plaza

 

 

Cincinnati, OH 45263

 

 

Attention: Paul Reynolds

 

 

 

 

 

 

FTPS Partners, LLC

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

Address:

FTPS Partners, LLC

 

 

c/o Fifth Third Bank

 

 

38 Fountain Square Plaza

 

 

Cincinnati, OH 45263

 

 

Attention: Paul Reynolds

 

20

--------------------------------------------------------------------------------


 

 

Advent International Corporation

 

 

 

By:

/s/ Christopher Pike

 

 

Name:

Christopher Pike

 

 

Title:

Managing Director

 

 

 

Address:

Advent International Corporation

 

 

75 State Street

 

 

Boston, MA 02109

 

 

Attention: General Counsel

 

21

--------------------------------------------------------------------------------


 

 

Advent International GPE VI Limited Partnership

 

Advent International GPE VI-A Limited Partnership

 

Advent International GPE VI-B Limited Partnership

 

Advent International GPE VI-F Limited Partnership

 

Advent International GPE VI-G Limited Partnership

 

 

 

By:

GPE VI GP Limited Partnership, General Partner

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

 

 

 

Advent International GPE VI-C Limited Partnership

 

Advent International GPE VI-D Limited Partnership

 

Advent International GPE VI-E Limited Partnership

 

 

 

 

By:

GPE VI GP (Delaware) Limited Partnership, General Partner

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

 

 

 

Advent Partners GPE VI 2009 Limited Partnership

 

Advent Partners GPE VI 2008 Limited Partnership

 

Advent Partners GPE VI — A Limited Partnership

 

 

 

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

 

 

 

GPE VI FT Co-Investment Limited Partnership

 

 

 

By:

GPE VI FT Co-Investment GP Limited Partnership;

 

By:

Advent International LLC, General Partner;

 

By:

Advent International Corporation, Manager,

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

22

--------------------------------------------------------------------------------


 

 

JPDN Enterprises, LLC

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

Manager

 

 

 

Address:

JPDN Enterprises, LLC

 

 

4626 151 St.

 

 

Urbandale, Iowa 50323

 

 

Attention: Charles Drucker

 

23

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Notices

 

If to Vantiv:

 

Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, Ohio 45249
Attention: General Counsel

 

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Facsimile No.: (617) 772-8333
Attention: Marilyn French, Esq.

 

 

 

If to Fifth Third Bank or FTPS Partners LLC

 

Fifth Third Bank
38 Fountain Square Plaza
Cincinnati, OH 45263
Facsimile No.: (513) 534-6757
Email: paul.reynolds@53.com
Attention: Paul Reynolds



 

 

 

With a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Facsimile No.: (212) 558- 3588
Email: korrya@sullcrom.com and gladina@sullcrom.com
Attention: Alexandra D. Korry, Esq. and

Andrew R. Gladin, Esq.

 

 

 

If to Advent, Advent Shareholders or AIC

 

Advent International Corporation
75 State Street
Boston, MA 02109
Attention: James Westra. Esq.



 

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Facsimile No.: (617) 772-8333
Attention: Marilyn French, Esq.

 

24

--------------------------------------------------------------------------------


 

If to JPDN

 

If to JPDN:
JPDN Enterprises, LLC
4626 151 St.
Urbandale, Iowa 50323
Attention: Charles Drucker

 

 

 

With a copy to:

 

Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, OH 45249
Attention: General Counsel

 

25

--------------------------------------------------------------------------------


 

Exhibit A

 

Vantiv, Inc.

TAX RECEIVABLE AGREEMENT

[Year] Tax Schedule

[Partner A]

 

 

 

Actual

 

Proforma

 

 

 

Per [Year]
Tax Returns

 

Without
Basis
Adjustment

 

Taxable Income

 

[             ]

 

[             ]

 

 

 

[             ]

 

[             ]

 

Tax Liability

 

[             ]

 

[             ]

 

Foreign

 

[             ]

 

[             ]

 

Federal

 

[             ]

 

[             ]

 

State & Local (net of Credit)

 

[             ]

 

[             ]

 

Total Tax Liability

 

[             ]

 

[             ]

 

 

 

 

 

 

 

Realized Tax Benefit (Detriment)

 

 

 

[             ]

 

Covered Percentage of Realized Tax Benefit (Detriment)

 

 

 

85

%

Covered Tax Benefit (Detriment)

 

 

 

[             ]

 

 

 

 

 

 

 

Projected Interest at Agreed Rate through [Payment Date]

 

 

 

[             ]

 

 

 

 

 

 

 

Total Tax Benefit Payment Due

 

 

 

[             ]

 

 

26

--------------------------------------------------------------------------------


 

Exhibit B -Draft Loan Agreement

 

27

--------------------------------------------------------------------------------